                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


SHAHEED NAJEE RANSOME,

       Plaintiff,

V,                                                  Civil Action No. 3:18CV659


JOE COLLINS,

       Defendant.


                              MEMORANDUM OPINION


       By Memorandum Order entered on October 5, 2018, the Court

conditionally     docketed     the   action.        At   that     time,   the   Court

directed Shaheed Najee Ransome to affirm his intention to pay the

full   filing   fee    by    signing    and     returning     a    consent   to    the

collection of fees form.        The Court v/arned Ransome that a failure

to comply with the above directive within thirty (30) days of the

date of entry thereof would result in summary dismissal of the

action.


       Ransome has not complied with the order of this Court. Ransome

failed to return the consent to collection of fees form.                          As a

result,   he    does   not    qualify     for ^ forma             pauperis status.

Furthermore, he has not paid the statutory filing fee for the

instant    action.             28    U.S.C.     §   1914(a).         Such    conduct

demonstrates a willful failure to prosecute.                  See Fed. R. Civ. P.

41(b).     Accordingly,       this     action    will    be    dismissed     without

prej udice.
